Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is in response to the Amendments and Arguments filed on 20 July 2021.  As directed by applicant, claims 11 and 15 are amended and claims 22 is added.  No claims are cancelled.  Thus, claims 11-22 are currently pending.  This is a Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11-16, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20070039953), in view of Jung (U.S. Patent 5,075,525);   Examiner’s note: This is different ‘Kim’ reference than the one used as grounds in the previous office action

Regarding claim 11, Kim teaches a microwave cooking appliance (microwave oven, column 2 lines 14-15), comprising: a door (door 120, fig. 2) configured to cover a loading opening of a cooking chamber (111), in a closed state, the door having a profiled trap structure configured to form in the closed state together with an electrically conductive door flange (112, fig. 4, column 2 line 30 “conductor”) … that frames the loading opening; the profiled trap structure including a … choke profile (choke filter 130) with an open face (between tongues 131 and flange 139a, seen in annotated fig. 4, including slot 135a as seen in fig. 3 and annotated fig. 4, column 6 line 2) opposite the door flange , an inner … tongue (fig. 4, 131)) protruding into the open face laterally on an inner side, and an outer …tongue (135b, fig. 3, annotated fig. 4) protruding into the open face laterally on an outer side, with the inner and outer …tongues connected electrically to the choke profile (130) and separated from one another by a microwave entry slot (135b); the choke profile being framed laterally on the outside by a parallel overlap (139a) region which protrudes from the choke profile in the direction of the door flange (annotated fig. 4), the parallel overlap region having a cover surface which faces the door flange at a gap distance (“a gap between the front side of the body and the choke part” ¶65, see annotated fig. 4) when the door is in the closed state, and has a seen in fig. 4); and a microwave-transparent cover (140, glass panel) covering the microwave entry slot ( see fig. 4).
Kim does not specifically disclose Kim does not teach that the device is a quarter wave trap that frames the loading opening; nor that the choke profile is metal, made of electrically conductive material.
However, Jung teaches a microwave cooking appliance, comprising  a quarter-wave trap (column 3 line 53, the whole disclosure is directed to a wave trap where the wavelength is λ, and the quarter-traps, with dimensions shown in  Figs. 6 and 8, are catch or dampen or preventing) and that the choke profile is a metal choke profile made of electrically conductive material (Jung, column 4 lines 63- 67, fig. 6,metallic surfaces to create capacitive seals).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kim with Jung, to add the metallic features and sizes of Jung’s trap to Kim, in order to make it an efficient trap for the conventional microwaves and in order to properly protect from leaking  and set up a trap in the conventional way with the conventional materials and sizes.

[AltContent: textbox ([img-media_image1.png])]











[AltContent: textbox ([img-media_image2.png])]









item  4” bends into hollow space within damping groove 3;  Fig. 6 is the choke profile).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have a tongue of Jung to better trap the waves and keep them from leaking.
Regarding claim 13, Kim in view of Jung teach all the limitations of claim 11, as above, and further teach a microwave cooking appliance wherein at least one of the inner and outer metal tongues is toothed with a row of teeth in a profile direction, with the teeth being separated from one another by separating slots (Kim, seen in fig. 3, that elements 135b is toothed).  
Regarding claim 14, Kim in view of Jung teach all the limitations of claim 13, as above, but do not further teach a microwave cooking appliance wherein the teeth are bent in a direction of a hollow space formed by the choke profile on at least one face adjoining a corresponding one of the separating slots.  However, Jung has tongues that not only protrude out, but into the hollow formed by the choke profile.(fig. 6, above, 3”,  4”, item  4” bends into hollow space within damping groove 3;  Fig. 6 is the choke profile).   Kim already teaches teeth, as above. Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to have a tongue of Jung to better trap the waves and keep them from leaking and have them in the teeth of Kim.. (Jung, figs. 7, showing teeth in Jung that would apply to Kim,  4” which are the tongues become the teeth and they are bent into the space within 3, seen in profile in fig. 6, represented above).  
Regarding claim 15, Kim in view of Jung teach all the limitations of claim 13, as above, and further teach a microwave cooking appliance wherein the teeth are bent in a direction of the hollow space on a face adjoining the microwave entry slot (This is how the combination of Jung and Kim would be above, that 135b which is adjoining 135a, would be bent,  fig. 7, 4” are bent).  
Regarding claim 16, Kim in view of Jung teach all the limitations of claim 13, as above, and further teach a microwave cooking appliance wherein at least some of the separating slots are straight and at least some of the teeth have a rectangular basic shape (Again, this would result from the combination above, where Kim, 135b is bent in, illustrated how it would work in Jung, fig. 7, tongues 4” are the teeth that  with rectangular shape and the slots in between then have at least some rectangular shape;).  

Regarding claim 20, Kim in view of Jung teach all the limitations of claim 11, as above, and they further teach a microwave cooking appliance wherein the cover surface of the parallel overlap region protrudes over the microwave-transparent cover (Kim annotated fig. 4 above; it can be seen that 139b protrudes over, i.e. is positioned over,  the glass as they are arranged and related to each other.
Regarding claim 21, Kim in view of Jung teach all the limitations of claim 11, as above, and further teach a microwave cooking appliance wherein the cover surface of (seen in Kim, annotated fig. 4 above, that the surfaces are arranged flush with each other.).
Regarding claim 22, Kim in view of Jung teach all the limitations of claim 11, and further teach a cooking appliance wherein the microwave transparent cover covers both the microwave entry slot and a viewing window of the door (Kim, fig. 1 glass 140)

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20070039953) in view of Jung (U.S. Patent 5,075,525) (U.S. Patent (5,897,808) and Nakano (U.S. Patent 4,742,201) and further in view of Iwabuchi (U.S. Patent 4,475,023).

Regarding claim 17, Kim in view of Jung teach all the limitations of claim 13, as above, but do not further teach a microwave cooking appliance wherein at least some of the teeth have a ring shape.  However, Iwabuchi teaches that, the teach “wherein at least some of the teeth have a ring shape” (Iwabuchi, posts 24, fig. 4, column 4 lines 36-45,  “a plurality of round conductor bars 24 [the ends are “ring” shaped], i.e., matching posts known as matching elements in microwave theory are provided at an entrance 23. Microwave energy which would leak to the outside without the matching posts can efficiently be guided to the microwave energy attenuating cavity 19 by selecting the length and diameter of the round conductor bar 24 and the interval of arrayed bars.”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Jung, in view of Kim, and Nakano with the teachings of Iwabuchi to 
Regarding claim 18, Kim in view of Jung and Iwabuchi teach all the limitations of claim 17, as above, and further teach a microwave cooking appliance wherein at least some of the ring-shaped teeth are interrupted (Using the same teachings from Iwabuchi which were used to create the ring shape, and broadly understood, the ring, the length and width of the post, are limited “by selecting the length and diameter”, column 4 lines 36-45, interrupting and placing the proper size column in its place)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication 20070039953) in view of Jung (U.S. Patent 5,075,525) and further in view of Tsujimoto (U.S. Patent Application 2012/ 0312808)
Regarding claim 19, Kim in view of Jung teach all the limitations of claim 11, as above, and further teach a microwave cooking appliance wherein the microwave- transparent cover is a self-supporting cover (Kim, 140)), but do not further teach comprising a permanently elastic, temperature-resistant and grease-resistant sealing compound to fasten the microwave- transparent cover to the trap structure.  However, Tsujimoto, for instance, teaches that it is conventional to use a sealant (4) to keep on a cover (6) of a choke (molded rubber packing).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kim in view of Jung with the teachings of Tsujimoto, in order to further prevent contaminants from leaking out of the device and entering into the choke (Tsujimoto, ¶0003).

Response to Arguments
The §112 Rejections have been remedied and are withdrawn.
Regarding the §103 rejections, Applicant’s arguments with respect to claim(s) 11 (and its dependent claims) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the distance, being a gap, is more specifically claimed, and Kim discloses a gap, see rejection above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715